Per Curiam.
Our consideration of the pleadings and proofs in this cause has convinced us that the appellant, Charles A. De Arnaud, while occupying a confidential relation to respondent in respect to the lands in controversy, procured a conveyance of those lands from her to him by misrepresentation and concealment of facts, and for an inadequate consideration, and that the circumstances under which the title was transferred to the defendant, Susan S. De Arnaud, negative her claim to be a bona fide purchaser for a valuable consideration. '
For these reasons the decree of the court of chancery is affirmed
*347For affirmance — The Chief-Justice, Depue, Dixon, Garrison, Mague, Reed, Van Syckel, Werts, Bogert, Brown, Clement, Krueger, Smith, Whitaker — 14.
For reversal — None.